Coregistrants filing on behalf of: Registration Nos. 002-67029/811-3055 Registration Nos. 002-87059/811-3872 Registration Nos. 002-57265/811-2684 Registration Nos. 002-94641/811-4163 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 47 /X/ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 35 /X/ T. ROWE PRICE TAX-EXEMPT MONEY FUND, INC. Exact Name of Registrant as Specified in Charter REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 39 /X/ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 33 /X/ T. ROWE PRICE TAX-FREE SHORT-INTERMEDIATE FUND, INC. Exact Name of Registrant as Specified in Charter REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 58 /X/ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 38 /X/ T. ROWE PRICE TAX-FREE INCOME FUND, INC. Exact Name of Registrant as Specified in Charter REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 33 /X/ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 31 /X/ T. ROWE PRICE TAX-FREE HIGH YIELD FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410-345-2000 Registrant's Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering July 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X/ On July 1, 2011 , pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date), pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS T. Rowe Price PTEXX PRFHX PRTAX PRFSX Tax-Exempt Money Fund Tax-Free High Yield Fund Tax-Free Income Fund Tax-Free Short-Intermediate Fund July 1, 2011 A family of money and municipal bond funds for investors seeking income exempt from federal income taxes. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Tax-Exempt Money Fund 8 Tax-Free High Yield Fund 13 Tax-Free Income Fund 19 Tax-Free Short-Intermediate Fund 24 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 30 Useful Information on Distributions and Taxes 35 Transaction Procedures and Special Requirements 41 Account Service Fee 46 3 More About the Funds Organization and Management 48 More Information About the Funds and Their InvestmentRisks 51 Investment Policies and Practices 57 Disclosure of Fund Portfolio Information 69 Financial Highlights 69 4 Investing With T. Rowe Price Account Requirements and Transaction Information 75 Opening a New Account 76 Purchasing Additional Shares 79 Exchanging and Redeeming Shares 80 Rights Reserved by the Funds 82 Information About Your Services 83 T. Rowe Price Brokerage 85 Investment Information 87 T. Rowe Price Privacy Policy 89 Summary 8 SUMMARY T. Rowe Price Tax-Exempt Money Fund Investment Objective The fund seeks to provide preservation of capital, liquidity, and, consistent with these objectives, the highest current income exempt from federal income taxes. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $20a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.40% Distribution and service (12b-1) fees 0.00% Other expenses 0.10% Total annual fund operating expenses 0.50% a Subject to certain exceptions, accounts with a balance of less than $10,000 are charged an annual $20 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
